Citation Nr: 0329155	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-01 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for hepatitis C and herpes 
simplex virus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2001 decision by the RO.  

In September 2002, the case was sent to the Board's Evidence 
Development Unit (EDU) to undertake additional development.  



REMAND

The veteran and his representative contend, in substance, 
that the veteran contracted hepatitis C and herpes simplex as 
a result of a blood transfusion received during a June 1983 
admission to the Augusta VA Medical Center (VAMC) for a 
coronary artery bypass grafting.  

As noted hereinabove, in November 2002, the Board ordered 
further development of the matter on appeal.  Specifically, 
June 1983 medical records from the VAMC were sought.  It does 
not appear, however, that the Board received a response to a 
request made for same in or about February 2003.  The Board 
is of the opinion that an attempt should be made to locate 
these records.  

In this regard, it is noted that, prior to May 1, 2003, the 
Board's regulations provided that if further evidence, 
clarification of the evidence, correction of a procedural 
defect, or any other action was essential for a proper 
appellate decision, a Veterans Law Judge could direct Board 
personnel to undertake the action essential for a proper 
appellate decision.  See 38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(DAV).  

The Federal Circuit held that 38 C.F.R. § 19.9(a)(2), in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, was inconsistent with 38 U.S.C.A. § 7104(a), 
because 38 C.F.R. § 19.9(a)(2) denies appellants "one review 
on appeal to the Secretary" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration, 
and without having to obtain the appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it.  It provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 21, 2003).  

Based on this opinion, the Board continued, for a short time, 
to request development via the Board's EDU.  

Recently, in light of the Federal Circuit's decision and 
other policy considerations, VA determined that VBA would 
resume all development functions.  

In other words, aside from the limited class of development 
functions that the Board is statutorily permitted to carry 
out, see 38 U.S.C.A. §§  7107(b), 7109(a), all evidence 
development will be conducted at the RO level.  

In view of all of the above, the case is REMANDED to the RO 
for the following: 

1.  The RO should take appropriate steps 
to again notify the veteran (and his 
representative) of the Veterans Claims 
Assistance Act of 2000 and ensure that 
all notification and development action 
required by the VCAA has been completed 
(the Board notes that the veteran was 
informed of the VCAA by a June 2001 
letter).  Specifically, the RO then 
should issue a letter providing the 
veteran with the notice required under 
38 U.S.C.A. § 5103 and informing him that 
the requested information and evidence 
must be received in the appropriate 
period of time; and, the RO should 
undertake any additional development it 
determines is required under 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  

2.  The RO should attempt to obtain the 
veteran's medical records (all hospital 
summaries, complete clinical records, 
laboratory reports, and surgery reports) 
from the VAMC in Augusta, Georgia for his 
coronary artery bypass graft during June 
1983.  

3.  Then, after providing the veteran and 
his representative with the appropriate 
time to submit additional evidence - see 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir., 
September 22, 2003)) - the RO should 
review all of the evidence of record, 
including any new evidence, and 
readjudicate the above listed claim on 
appeal.  If the benefits sought on appeal 
are not granted an appropriate 
Supplemental Statement of the Case should 
be furnished to the veteran and his 
representative.  They should also be 
afforded an opportunity to respond 
thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




